Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter because the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). The claim recites a computer program product but the specification does not eliminate “signals” or other transitory products as a computer product and therefore the claim is rejected under 101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pettersson (US PGPUB 20210201639).
[Claim 1]
A system configured to adjust a data rate of an image capturing device, said system comprising:
a computing device comprising a data processor (VMS 150, Paragraph 41), and
a computer program product (fig. 3, memory, Paragraph 59) comprising a computer vision system for categorizing
living beings having a pose that appear in a live video stream (Paragraph 41, VMS 150 may include a rule engine to receive notifications of events from cameras 110 and determine whether these notifications invoke a rule (e.g., meet criteria) to perform an operation (e.g., generate an alarm). For example, if camera 110 detects motion in area 106, camera 110 may notify VMS 150. As a result of a rule, the rule engine in VMS 150 may send an alarm to display 130 at monitoring station 125 through network 120. Events (and their notifications) may be triggered by devices and sensors in environment 100 other than cameras 110. For example, environment may include motion detectors, photodetectors, etc., that can generate notifications of events. Events, based on motion detection are categories for detecting when an object having a certain pose comes into motion or vice-versa, like entering an area or leaving an area, getting up from a bed or any kind of events, walking or sitting, sleeping or waking up etc. like this which are a category of motion detection for people with a pose)
wherein said computer program product when running on said data processor (fig. 3) receives a live video stream from said image capturing device at a first data rate (Paragraph 31), said live video stream comprising a time slice with at least one frame comprising a living being
having a pose (Paragraphs 34, 38 and 41);

signals said image capturing device to set said live video stream at a second data rate, different from said first data rate and based upon said category (Paragraph 68, As described herein, during an event, encoder 406 may be enabled to provide a bitrate that is higher than the channel capacity, which may include enabling encoder 406 to generate a stream with a bitrate higher than its assigned maximum bitrate (for a VBR encoder) or higher than its assigned constant bitrate (for a CBR encoder) (e.g., during the event). The channel capacity could also be an arbitrary bitrate threshold that the video stream has to comply with any other reason).
[Claim 2]
The system according to claim 1, wherein said categorizing said living being is based upon said pose (Paragraph 41, VMS 150 may include a rule engine to receive notifications of events from cameras 110 and determine whether these notifications invoke a rule (e.g., meet criteria) to perform an operation (e.g., generate an alarm). For example, if camera 110 detects motion in area 106, camera 110 may notify VMS 150. As a result of a rule, the rule engine in VMS 150 may send an alarm to display 130 at monitoring station 125 through network 120. Events (and their notifications) may be triggered by devices and sensors in environment 100 other than cameras 110. For example, environment may include motion detectors, photodetectors, etc., that can generate notifications of events. Paragraph 37 teaches different categories based on events or people having a pose, Motion detector 111 may include a proximity sensor, a magnetic sensor, an intrusion sensor, a pressure sensor, an infrared light sensor, a radar sensor, and/or a radiation sensor. Smoke detector 112 may detect smoke in area 106-1. Smoke detector 112 may also include a heat sensor. Sensor 113 may include any type 
[Claim 3]
The system according to claim 1, wherein said time slice comprises a plurality of frames and said categorizing said living being is based upon a change of pose (Paragraph 37, 67 and 73, For example, if one or more qualifying conditions are met (e.g., motion in the video stream, door opening, etc., a video stream is a continuous sequence of frames or images, Paragraph 35. Events, based on motion detection are categories for detecting when an object having a certain pose comes into motion or vice-versa, like entering an area or leaving an area, getting up from a bed or any kind of events, walking or sitting, sleeping or waking up etc. like this which are a category of motion detection for people with a pose, Paragraph 41. The event may include movement of the object, the object entering a field of view of the camera, an object leaving the field of view of the camera, recognizing that the object belongs to a particular class of physical objects, or recognizing that the object is a face of a particular person.).
[Claim 4]
The system according to claim 1, wherein after signaling said image capturing device, said system starts applying said computer vision system for monitoring said living being (Paragraphs 33, 34, 41 and 42).

The system according to claim 1, wherein after signaling said image capturing device, said system stops applying said computer vision system for monitoring said living being (Paragraph 92, When the end of the event is detected or determined (block 814), the bitrate of the video stream may be reduced (block 816). The end of an event may include lack of motion, no object detected, and/or no facial recognition, for example, by motion detection logic 414 or 502, object detection logic 416 or 504, and/or sensor logic 506. For example, person 910 may have left the scene as shown in FIG. 9C, which corresponds to after event end time 1012. Determining that an event has ended may also include determining that the bitrate of the video stream has decreased, such as a decrease caused by lack of motion in images of the video.).
[Claim 6]
The system according to claim 1, wherein the adjusting of said data rate comprises setting at least one selected from video resolution, quality, frame rate (Paragraph 32).
[Claim 8]
An image capturing assembly comprising the system according to claim 1 (see claim 1) and an image capturing device (cameras in figure 1).
[Claims 9-12]
These are method and computer product claims are similar to apparatus claims 1 and 2 and are therefore analyzed and rejected based upon claims 1 and 2. Regarding claim 11, pictures can be taken any place whether at a hospital, home, park etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Pettersson (US PGPUB 20210201639)
[Claim 7]
The changing of the frame rate depends upon the channel capacity because channel capacity may change with time (e.g., as other devices come on and offline or if another device temporarily needs a higher bitrate). The channel capacity may also be expressed in bits per second. If the transmission rate is higher than the channel capacity, then packets may be dropped in the network and data may be lost (Paragraph 81). So based on these factors, a designer would be able to set the frame rate to differ anywhere from 10% to 50% more than the first bit rate depending upon the best quality of video and efficient use of the bandwidth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696